 In the Matterof BOSTON EDISON COMPANYandUTILITYWORKERSORGANIZING COMMITTEE OF THE C. I.0.,LOCAL 224In the Matter of BOSTON EDISON COMPANYandUNITED BROTHERHOODOF EDISON WORKERSCases Nos. R-4988 and R-4989 respectively.Decided July 8, 1943Johnson, Clapp, Ives and Knight, by Mr. Frederick M. Ives,of Bos-ton,Mass., for the Company.Mr. Oliver J. Harper,of New York City, for the `Committee.Lyne, Woodworth & Evarts, by. Mr. Richard E. Evarts,of Boston,Mass., for the Brotherhood.Mr. John J. Regan,of Boston, Mass., for the I. B. E. W.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed-by Utility Workers OrganizingCommittee of the C. I. 0., Local 224, herein called the Committee, andUnited Brotherhood of Edison Workers, herein called the Brother-hood, 'alleging that questions affecting commerce had arisen concern-ing the representation of employees of Boston Edison Company, Bos-ton,Massachusetts, herein called the Company, the National LaborRelations Board consolidated the cases and provided for an appropri-ate hearing upon due notice before Robert E. Greene, Trial Examiner.Said hearing was held at Boston, Massachusetts, on March 8, 9, 10,and 12, 1943.On March 3, 1943, the Regional Director granted amotion of International Brotherhood of Electrical Workers, hereincalled the I. B. E. W., to intervene.At the commencement of the hear-ing, the Trial Examiner granted a motion of International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,herein called the Teamsters, to intervene.'The Company, the Com-1Although the Teamsters was allowed to intervene,itpresented no evidence of repre-sentation to either the Region Director or the,Trial Examiner and failed to appear afterthe first day of the hearing.51 N. L. R. B., No. 28.118 BOSTON EDISON COMPANY119inittee, the Brotherhood, and the I. B. E. W. appeared at and partici-pated in the,hearing, and all parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing,counsel for the Brotherhood filed motions to dismiss the petition filedby the Committee.The Trial Examiner reserved ruling.The mo-tions are hereby denied.During the course of the hearing, counselfor the Brotherhood moved to strike certain testimony.The TrialExaminer reserved ruling.The motion is hereby denied.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.On May 3, 1943, the Board issued an orderreopening the record, remanding the proceeding to the Regional Direc-tor, and authorizing a further hearing.Pursuant thereto, a furtherhearing was held at Boston, Massachusetts, on May 18, 19, 20, and 21,1943, before Bernard Cushman, Trial Examiner.The Company, theCommittee, the Brotherhood, and the I. B. E. W. appeared at and par-ticipated in the further hearing, and all parties were afforded fullopportunity to be heard, to examine and cross-examine witness, and tointroduce evidence bearing on the issues.2The Trial Examiner'srulings made at the further hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBoston Edison Company is a Massachusetts corporation with itsprincipal office at Boston, Massachusetts.The Company is engagedin the production, sale, and distribution of electricity and steam inthe city of Boston, Massachusetts, and in 39 surrounding communities.During 1942 the Company purchased about 866,570 tons of coal, all ofwhich was shipped to it from points outside the State of Massachusetts.During 1942 the Company sold 1,597,586,616 kilowatt hours of elec-tricity and 1,395,867,000 pounds'of steam, all of which was sold withinthe State of Massachusetts.The Company sells electric energy tothe New York Central & Hudson River Railroad, New York, NewHaven & Hartford Railroad, Boston & Albany Railroad, Boston andMaine Railroad, New England Telephone and Telegraph Company,Western Union Telegraph Company, and five radiostations.In addi-tion, the Company sells electric energy to many large industrial con-cerns.2 Although the Teamsters were served with notice of further hearing, it did notappear. 120DECISIONSOF NATIONALLABOR RELATION'S BOARDII,THE ORGANIZATIONSINVOLVED'Utility-Workers Organizing Committee of the C. I. 0., Local 224, isa labor organization affiliated with the Congress of Industrial Organi-zations,admitting to membership employees of the Company.United Brotherhood of Edison Workers is a labororganizationaffiliated with the United Utility Unions of America, admitting tomembership"employees of the Company.International Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THEQUESTIONS CONCERNING REPRESENTATIONDuring December 1942, the Committee claimed to represent a num-ber of the Company's employees.The Companyrefuses-to recog-nize the Committee as the exclusive collective bargaining representa-tive of any of its employees on the ground that it is operating undera'contract with the Brotherhood.On May 24, 1940, the Company and the Brotherhood entered intoan exclusive bargaining contract.The contract provides that it shallremain in full force and effect until June 30, 1942, and thereafterfrom year to year unless notice is given by either party thereto of adesire to terminate not less than 30 days prior to any annualexpira-tion date.The contract automatically renewed itself for a periodof 1 year on June 30, 1942. The Brotherhood contends that the con-tract constitutes a bar to the instant proceeding. Inasmuch as theCommittee filed its petition herein on January 15, 1943, and the origi-nal hearing was held on March 8 through 12, 1943, the contract doesnot constitute a bar to a determination of representatives at this timeinasmuch as it expired by its terms on June 30, 1943.Statements of the Regional Director and the Trial Examiner, in-troduced into evidence at the hearing, indicate that the Committeeand the I. B. E. W. each represents a substantial number of em-ployees in the unit alleged by each to be appropriate'We find that questions affecting commerce have arisen concerningthe representation of employees of the, Company, within themeaning8 The Regional Director reported that the Committee presented 525 membership applica-tion cards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of January 2, 1943. There are approximately 1,700 employees in theunit urged by the Committee.The Regional Director and the Trial Examiner reportedthat the I. B. E W.presented 63 membership application cards bearing apparently genuinesignatures of persons whose names appear on the Company's pay roll of January 2— 1943.There are approximately 187 employees in the unit urged by the I. B. D W.All parties'stipulated that the Brotherhood represents a substantial number of employees in the unitalleged by it to be appropriate.There are approximately 2,735 employees In the unit claimedby the Brotherhood. BOSTON EDISON COMPANY121of Section 9 (c) and Section 2' (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSThe Committee urges that all employees of the Company, exclud-ing executives and supervisory, technical, office, clerical, and white-collar employees, constitute an appropriate unit.The Brotherhoodurgesthat all employees of the Company who are without powers ofdiscipline ,(except as to character and quality of workmanship), in-cluding working foremen and working supervisors working with anddirecting the activities of a small group of employees and havingpower to discipline only as to character and quality of workmanship,and office, clerical,and technical employees, but excluding all em-ployees who are in or above the rank of foreman or supervisor, con-stitute an appropriate unit.The I. B. E. W. would set up a sep-arate unit of all linemen, groundmen, and groundmen drivers.TheCompany would establish a unit substantially similar to that re-quested by the Brotherhood.The record discloses that most of the Company's employees areengaged in either production and maintenance work, office and cleri-cal work, or technical activities.These three groups of employeeshave no close community of interests, in that their duties are dis-similar, their background and training different, and their workingconditions dissimilar.As stated above, the Company and the Broth-erhood have had an exclusive bargaining contract since May 24, 1940.This contract covers the same group of employees as the Brotherhoodwould set up as a bargaining unit in the instant proceeding. It isobvious that the status and function of clerical and office employeesare essentially different from the status and function of productionand maintenance employees.Likewise, many of the men employedby the Company in technical positions are college graduates whoseeconomic interest and relations to the Company areon anentirelydifferent plane from those of the production, maintenance, office, orclerical employees.Although we are not unmindful of the fact thatthese three groups have for several years been represented as one unit,we are not persuaded that we should depart from our usual practiceof not grouping office and clerical employees, production and main-tenance employees, and technical employees in the same unit, and weshall not do so.However, the employees within each of the threegroups have sufficient community of interests to justify their beingset up as separate units.Accordingly, we find that separate unitsof production and maintenance employees; office and clerical em-ployees, and technical employees are appropriate for the purposes ofcollective bargaining. 122DECISdONS OF NATIONAL LABOR RELATIONS BOARDThe employees claimed by the I. B. E. W. are admittedly engagedin maintenance work. Such employees have been bargained for bythe Brotherhood along with the production and other maintenanceemployees.Many of the duties performed by the linemen, ground-men, and groundmen drivers are similar to the duties performed byother classes of employees of the -Company.Under the circum-stances, we shall not set up a separate unit of linemen, groundmen,and groundmen drivers, as requested by the I. B. E. W., but shallinclude such employees in the production and maintenance unit.All the parties 'agree to exclude the employees listed in AppendixA from any of the units. They are clearly supervisory or confiden-tial employees and, in accordance with our usual practice, we shallexclude them.The Company also has a number of persons, whoaremore fully discussed below, who are classified as supervisors.However, some of them do not exercise supervisory authority.Ourgeneral exclusion of supervisory employees applies only to those whohave authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action.Other employees classified by the Company as, super-visors but not possessing such authority are to be deemed includedin the units.A. The office and clerical unitThe employees listed in Appendix B are admittedly non-supervisory clerical or office employees.We shall accordingly in-clude them in the office and clerical unit.There remains for consid-eration a number of categories and individuals whose inclusion isdisputed.,With the exception of the meter readers, the Committee has nointerest in the clerical employees.Generally, the Brotherhood wouldinclude those discussed below, while the Company also would includemost of them.The Company employs one investigator in its application division.classified by it as Grade 5.The Grade 5 investigator acts as assistantto the division head, and in his absence exercises all the prerogativesof the division head.The division head is admittedly excluded fromthe unit because of his supervisory duties.We shall exclude theGrade 5 investigator from the office and clerical unit.The Company employs approximately 67 employees classified by itas meter readers.All parties agreed to their inclusion, but the ques-tion remains as to which unit they properly belong.The meter read-ers make clerical records of meter readings at customers' homes andtransmit the written information to the Company's billing division. BOSTON EDISON COMPANY123Since we find that the meter readers are primarily clerical employees,we shall include them in the office and clerical unit.3The Company employs two persons classified as matrons, who areengaged in servicing and cleaning rest rooms maintained for the useof members of the Company's office force.We shall include themin the office and clerical unit.There are three grades of buyers, none of whom has any super-visory authority.The Brotherhood would include all grades, whilethe Company would include only Grade 1 (of which it presently hasnone), claiming that buyers, Grades 2 and 3, perform work of a con-fidential nature.None of the alleged confidential duties of the buyers,Grades 2 and 3, deals with the subject matter of labor relations. In-asmuch as the work of buyers, all grades, is in the nature of officeduties, we shall include them in the office and clerical unit.The Company employs 46 Grade 1, 34 Grade 2, and 42 Grade 3record and billing clerks.Grade 1 record and billing clerks areadmittedly engaged in non-supervisory and clerical duties.We shallinclude them in the office and clerical unit.However, there is somequestion in the record as to whether some of those in Grades 2 and 3have supervisory authority over those in Grade 1. Inasmuch as thesupervisory status of such employees is in doubt, we shall include onlythose who do not have such authority.The head of stock records is in charge of 16 to 18 women who keepperpetual inventory records.The head of stock records does notperform any manual duties himself, and has the right to recommenddiscipline, promotion, and demotion of his subordinates.We findthat the head of stock records is a supervisory employee, and he willtherefore be excluded as such from the office and clerical unit.The chief duplicating machine operator has eight employees underhis supervision.The record indicates that he has the right to recom-mend the discharge of his subordinates.We find that the chief dupli-cating machine operator is a supervisory employee, and he will there-fore be excluded as such from the office and clerical unit.There are three statisticians, divided into Grades 1 and 2; fiveaccountants, similarly divided; two assistant accountants; and eightbookkeepers.The Brotherhood desires to include all these employees,,and the Company would exclude all, as it claims that their work isconfidential in nature.All of them perform the types of work indi-cated by their titles, and none of their duties involves the subjectmatter of labor relations.We shall include all of these categoriesin the office and clerical unit.3 Thus, in a number of electrical utility cases we have excludedmeter readers from ageneral production and maintenance unit.MatterofUnton Electric Co. ofMissouri,33 N. L R. B. 1. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDTechnical assistants assist engineers in the making of field sur-veys by maintaining records and preparing charts and specifications.Inasmuch as their duties are clerical in nature, we shall include thetechnical assistants in the office and clerical unit.The Company employs district sales representatives, Grades 2,, 3,and 4.District sales representatives, Grade 2,, contact commercialcustomers whose bills are less than $60 per month, while the remain-ing two grades interview customers whose bills are more than $60 permonth.The Company requests that Grades 3 and 4 be excludedfrom the unit, while the Brotherhood would include all grades in theunit.None of the district sales representatives performs confidentialor supervisory duties.Inasmuch as their function is in the natureof office or clerical work, we shall include them in the office and clericalunit.The Company has two employees classified by it as municipal lightrepresentatives.The municipal light representatives contact repre-sentatives of various municipalities to obtain contracts for streetlighting.Inasmuch as they perform no confidential or supervisoryduties and their work is more closely allied to that of the office andclerical employees than to any other group of employees, we shallinclude them in the office and clerical unit.The Company, employs right-of-way agents, Grades 1, 2, and 3.These employees obtain rights of way to cross private property withwires. In addition, the right-of-way agent, Grade 3, represents theCompany before municipal boards.The right-of-way agents, Grades1 and 2, work only in the office. It appears that right-of-way agents,Grade 2, supervise the work of Grade 1 right-of-way agents and havethe authority to recommend promotion and discipline.We shallexclude Grade 2 right-of-way agents from the office and clerical unitas supervisors.Inasmuch as the right-of-way agents, Grades 1 and3, perform work closely allied to that of the office and clerical , em-ployees, we shall include them in the office and clerical unit.Office machine operators, Grade 2, have authority to recommend thediscipline of the office machine operators, Grade 1, who are admittedly in the unit.We shall therefore exclude Grade 2 office machineoperators from the office and clerical unit.The Company employs 2 chief transcribers.The chief transcribershave between 35 and 40 stenographers under their direction.Theyperform no actual work themselves, and recommend promotion anddiscipline of their subordinates.We find that the chief transcribersare supervisory employees, and they will therefore be excluded fromthe office and clerical unit as such.The Supervisor of delinquent accounts is an attorney and has 12employees under his direction.We shall exclude him from the office BOSTON EDISON COMPANY125and clerical' unit because of the supervisory and dissimilar nature ofhis duties.The Company has three special collectors on its pay roll. Inas-much as their duties are similar to those performed by the employeesin the office and clerical unit, we shall include them in that unit.The Company has one employee classified by it as an allied serviceman.This employee sets up various displays and exhibits in connec-tion with the promotion and sale of electrical devices. Inasmuch ashis duties are similar to those of some of the employees in the officeand clerical unit, we shall include him in that unit.The Company employs two persons classified by it as demonstrators.The work of the demonstrators involves demonstration of use ofelectrical appliances.Inasmuch as their duties are similar to thoseof some of the employees in the office and clerical unit, we shall includethem in that unit.The Company has two employees classified by it as dealer contactmen.They assist small dealers with displays of merchandise.Weshall include them in the office and clerical unit, inasmuch as theirwork is similar to that of other employees in that unit.The display man sets up window displays of various types.Weshall include him in the office and clerical unit, inasmuch as his dutiesare similar to those of the employees in that unit.The Company has four employees classified by it as special investi-gators.In addition to their regular investigating duties, these em-ployees conduct investigations of other employees of the Company,as a result of which the employees investigated are subject to dis-cipline.We shall accordingly exclude the special investigators fromthe office and clerical unit.Forewomen, Grades 1 and 2, supervise the office cleaners.Theyspend practically all of their time performing supervisory dutiesand have the authority to recommend discipline.We shall accord-ingly exclude the forewomen from the office and clerical unit.The Company employs a group of persons in its office and clericaldepartments alleged by some of the parties to be supervisory em-ployees.'The record indicates that all such persons have authorityto recommend discipline or promotion.We find that all such personsare supervisory employees, and they will therefore be excluded assuch from the office and clerical unit.Although Woodworth is classified by the Company as a supervisor,Grade 3, he has no power to recommend discipline or promotion.TheCompany took no position with respect to Woodworth. Inasmuchas the record indicates that he performs no supervisory duties, weshall include' him in the office and clerical unit.4Said employees are listedin Appendix D. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. J. Leary is classified by the Company as an,accountant. It ap-pears that Leary has no one under his direction.Accordingly, weshall include him in the office and clerical unit.Although Albert J. McNulty has three men working with him, hehas no authority to recommend promotion or discipline. Inasmuchas it appears that McNulty exercises no supervisory functions, we shallinclude him in the office and clerical unit.E. T. Carnell and N. J. Clifford assist in the direction of the officeforce.The record fails to disclose that either of them has any super-visory authority.Accordingly, we shall include them in the officeand clerical unit.B. Production and maintenance unitThe parties agree, and we find, that all employees listed in AppendixC , are non-supervisory production or maintenance employees.The Committee would exclude the following employees from theunit, while the Brotherhood would include them.Generally, the Com-pany also would include them.The Company employs persons classified by it as outside adjusters.The outside adjusters check meters for accuracy at customers' prem-ises and advise on the more economical use of appliances. Inasmuchas the duties of the outside adjusters are in the nature of maintenanceduties, we shall include them in the production and maintenance unit.The Company employs production engineers, Grades 1 through 7,at its various generating stations. Inasmuch as their duties are pro-duction in nature, we shall include them in the production and main-tenance unit.The Company employs watch engineers and assistant watch engi-neers at each of its generating stations.Each of the watch engineershas 50 employees under him, and each of the assistant watch engi-neers has 40 employees under him.Watch engineers have the author-ity to suspend employees for unsatisfactory work, and the assistantwatch engineers check on the performance of various types of em-ployees.We find that watch engineers and assistant watch engineersare supervisory employees, and they will therefore be excluded as suchfrom the production and maintenance unit.5The Company has boiler room engineers, Grade 1, in each of itsgenerating stations.The record indicates that the boiler room engi-neers, 'Grade 1, have no supervisory duties.Accordingly, we shallinclude them in the production and maintenance unit.Boiler room engineers, Grade 2, are in charge of boiler room engi-neers, Grade 1, and have the authority to recommend their promo-sMatter of Indianapolis Water Company,48 N.L.R. B. 1399. BOSTON EDISON COMPANY127tion. - Inasmuch as the duties of the boiler roomengineers,Grade 2,are supervisory in nature, we shall exclude them from the produc-tion and—maintenance unit.The Company has system dispatchers, Grades 1 and 2, at each' 'ofits; electrical generating stations.The system dispatchers direct op-erators in their work and have the authority to recommend the trans-fer of all operators.We shall exclude all system dispatchers fromthe production and maintenance unit.The Company employs investigators in its distribution divisionwho test the flow of current on underground distribution transform-ers.Inasmuch as they perform maintenance duties and have nosupervisory powers, we shall include them in the production andmaintenance unit.Construction inspectors, Grades 1 through 3, inspect constructionwork performed for the Company by its own employees as well as by,independent contractors.The record indicates that construction in-spectors,Grades 1 through 3, perform no supervisory duties.Accord-ingly, we shall include them in the production and maintenance unit.The Company has 1 construction inspector, Grade 4. The Grade 4construction inspector supervises 70 employees of the Company andhas the authority to suspend and recommend discipline of his sub-ordinates.In addition, he can also recommend discharge.We findthat theconstructioninspector, Ewell, Grade 4, is a supervisory em-ployee, and he will therefore be excluded as such from the productionand maintenance unit.The Company has one construction inspector, Bolton, Grade 5.The Grade 5 construction inspector supervises work done by inde-pendent contractors.Although he has the authority to require theindependent contractors to take men off the job or discipline them, hedoes not supervise any of the Company's employees.Under the cir-cumstances,we shall include him in the productionand maintenanceunit.Report dispatchers- receive reports of accidents and operating diffi-culties.Inasmuch as their duties are closely allied to those of theproduction,, aud: maintenance employees, we shall include them in theproduction and maintenance unit.The Committee would exclude the utilization lay-out man from theunit, while the Company and the Brotherhood seek his inclusion.Theutilization lay-out man designs wire lay-outs and is under the samesupervision as meter installers who are admittedly in the unit.Weshall include him in the production and maintenance unit.The Company employs meter men, Grades 4 and5.Meter men,Grades 4 and 5, have the authority 'to recommend the promotion orsuspensionof meter men, Grades 1 through 3.We find that the meter 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, Grades 4 and 5, are supervisory employees, and they will thereforehe excluded as such from the production and maintenance unit.The Company employs one stock expediter.The record disclosesthat his work is closely allied to that of the production and maintenanceemployees.Under the circumstances, we shall include him in theproduction and maintenance unit.Distribution dispatchers, Grade 3, have the authority to recommendthe promotion and discipline of Grade 2 distribution dispatchers.Thelatter are admittedly in the unit. Inasmuch as the duties of Grade 3distribution dispatchers are supervisory in nature, we shall, excludethese employees from the production and maintenance unit.The Company employes analysts in its steam generating stationswho perform routine tests. Inasmuch as their work is closely alliedto that of the production employees, we shall include them in theproduction and maintenance unit.The Company employs auxiliary heating plant engineers who workat small plants located on customers' property. Inasmuch as theirduties are purely production in nature, we shall include them in theproduction and maintenance unit.The Company would exclude line team foremen from the unit whilethe Brotherhood and the Committee would include them.Each of theline team foremen has from 5 to 7 employees under him.They havethe right to recommend discipline and promotion of their subordinates.We find that line team foremen are supervisory employees and they willtherefore be excluded as such from the production and maintenanceunit.The Company employes inspectors Grades 1, 2, and 3. Inspectors ofall grades inspect incoming materials for quality.They exercise nosupervisory functions.We shall include them in the production andmaintenance unit.The employees listed in Appendix E herein are classified by' theCompany as supervisors in its production and maintenance depart-rnents.The record indicates that all such persons have the authorityto,recomipend promotion, demotion, and discipline of their subordin-ates.We find that all employees listed in Appendix E are supervisoryemployees and they will therefore be excluded as such from the produc-tion and maintenance unit.C. The technical unitThe Company has 34 engineers in its technical research department.The engineers are classified as Grades 1 through 7.None of the engi-neers perform any supervisory duties.The work of the engineers inthe technical research department is extremely technical in nature and BOSTON EDISON COMPANY129the engineersare required to have professional training.Under thecircumstances, we shall include them in the technical unit.C. V. Reeves and F. W. Palmer are engineers, Grade 4, in the techni-cal research department.They direct electrical engineering test workin connection with large construction projects.Neither Reeves norPalmer has any supervisory duties.Accordingly, we shall includethem in the technical unit.A. J. McCahan is an engineer, Grade 4, in the technical researchdepartment.McCahan's general duties are the same as those set outabove for Reeves and Palmer.However, McCahanacts asdivisionhead in the latter's absence.The division head is admittedly excludedfrom the unit as a supervisory employee.We find that McCahan is asupervisory employee and he will, therefore, be excluded as such fromthe technical unit.The Company has engineers, Grades 2 through 7, in its engineeringdepartment. , Such engineers prepare specifications and do designingwork.None of them performs any supervisory duties.We shallaccordingly include engineers, Grades 2 through 7, in the engineeringdepartment in the technical unit.R. S. Hewett and W. S. Braithwaite are engineers, Grade 4, in theengineering department.Hewett represents the Company in dealingwith large commercial consumers and Braithwaite makes reports forthe use of the Massachusetts State Department of Public Utilities.Inasmuch as their duties are non-supervisory and technical in nature,we shall include them in the technical unit.F. L. Dennis is an engineer, Grade 4, in the station electric designdivision.Dennis prepares estimates and construction specifications.Inasmuch as the record fails to disclose that he performs any super-visory duties, we shall include him in the technical unit.The Company has engineers, Grades 2 and 3, in its distributiondivision.Such engineers make designs and reports as to the neces-sity of changes in order to take care of and control increased voltageon the distribution circuits.Inasmuch as their duties are non-super-visory and technical in nature, we shall include them in the technicalunit.E. P. Lake, Jr., is an engineer, Grade 4, in the distribution division.Lake's duties consist of making technical and economic studies andreports on street lighting projects.The record fails to disclose thatLake has any supervisory duties.Accordingly, we shall include himin the technical unit.D. H. Little and G. J. Samoylenko are engineers, Grade 4.Littleand Samoylenko work on heating and airconditioning problems. In-asmuch as they perform no supervisory duties and their work istechnical in nature, we shall include them in the technical unit. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.H. Ferguson and F. L. Archibald are engineers, Grade 4.Fergu-son prepares records as to the costs of furnishing current and Archi-bald makes studies with respect to operating economics in steam gen-erating stations.Neither Ferguson nor Archibald performs anysupervisory duties.Inasmuch as their tasks are technical in nature,we shall include them in the technical unit.J.W. Bolton is an engineer, Grade 4, in the power sales department.Bolton prepares reports with respect to estimates of steam consump-tion.Inasmuch as Bolton performs no supervisory duties and hiswork is technical in nature, we shall include him in the technical unit.C. F. Davis is an engineer, Grade 4, in the transmission and distribu-tion department.Davis estimates costs of construction projects.In addition, he directs the work of several engineers and clerks andacts as division head in the latter's absence.We find that Davis is asupervisory employee and he will, therefore, be excluded as such fromthe technical unit.Frederick Randlett is an engineer in the transmission and distribu-tion department.He drafts specifications with reference to the in-stallation of conduits., In addition to his regular duties, Randlettreplaces the division head during the latter's absence.We find thatRandlett is a supervisory employee and we shall exclude him as suchfrom the technical unit.The Company employs two persons classified by it as chemists.The chemists are graduate professional chemists. Inasmuch as thechemists are technical employees, we shall include them in the tech-nical unit.The Company has two employees classified by it as checkers.Thecheckers do lay-out and designing work and also check the workof draftsmen.Inasmuch as their duties are purely technical in nature,we shall include them in the technical unit.The Company employs draftsmen Grades 1 through 5. None ofthe draftsmen has any supervisory duties and all of them performtechnical work.Inasmuch as their duties are technical in nature,we shall include them in the technical unit.The Company has one employee classified by it as a tracer.Hisduties are similar to those of the draftsmen.Under the circum-stances, we shall include him in the technical unit.The Company employs sales engineers Grades 1 through 3.Thesales engineers contact the public with reference to technical prob-lems and make recommendations with respect to changes in physicalequipment.Inasmuch as their duties are technical in nature, we shallinclude them in the technical unit.R. C. Ghen is a supervisor, Grade 3, in the laboratory, electricaldivision.Ghen has five employees under his supervision and has the BOSTON EDISON COMPANY131authority to recommend promotion and discipline.We find that heis a supervisory employee and he will, therefore, be excluded as suchfrom the technical unit.J.A. Mitchell, L. H. Campbell, E. Clee, and H. G. Cromack aresupervisors in the record division of the engineering department.Each of the supervisors has five persons under him and each has thepower to recommend promotion and discipline.We find thatMitchell, Campbell, Clee, and Cromack are supervisory employeesand we shall exclude them as such from the technical unit.T. L. Hughes is in charge of two surveying crews.He has theauthority to recommend discipline and promotion.We shall excludehim from the technical unit.The Company employs three registered nurses who give first aidto employees of the Company in emergency cases. Inasmuch as theduties and interests of the nurses are dissimilar to the duties andinterests of the production and maintenance employees, the technicalemployees, and the office and clerical employees, we shall exclude themfrom all units.The Company employs one photographer who is engaged in photo-graphing construction work and the scenes of accidents. Inasmuchas his duties are dissimilar to those of the employees in the units here-inafter found to be appropriate, we shall exclude him from all units,We find that all office and clerical employees of the Company, in-cluding the employees listed in Appendix B, matrons, buyers Grades1, 2, and 3, district sales representatives, Grades 2, 3, and 4, municipallight representatives, right-of-way agents Grades 1 and 3, collectors,special collectors, allied servicemen, dealer contact men, demon-strators, display men, statisticians Grades 1 and 2, accountants Grades1 and 2, bookkeepers, assistant accountants, technical assistants, dic-tatingmachine operators, sales clerks,Woodworth, E. T. Carnell,N. J. Clifford, J. J. Leary, A. J. McNulty, record and billing clerks,and meter readers, but excluding investigators Grade 5 in applicationdivision, right-of-way agents Grade 2, office machine operators Grade2, chief transcribers, head of stock records, chief duplicating machineoperators, supervisor of delinquent accounts, special investigators, andall supervisory employees who have authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, nurses, the photographer,employees listed in Appendices A and D, and employees in the pro-duction and maintenance and technical units hereinafter found to beappropriate, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act:We further find that all technical employees of the Company, in-cluding engineers Grades 1 through 7 in technical research depart-Z40612-44-vol. 51-10 132DECISIIONS OF NATIONAL LABOR RELATIONS BOARDment, C. V. Reeves, F. W. Palmer, engineers Grades 2 through 7 inengineering department, R. S. Hewett, W. S. Braithwaite, F. L. Den-nis, engineers Grades 2 and 3 in the distribution division, E. P. Lake,Jr., D. H. Little, G. J. Samoylenko, J. H. Ferguson, F. L. Archibald,J.W. Bolton, chemists, checkers, draftsmen Grades 1 through 5,tracers, and sales engineers Grades 1 through 3, but excluding A. J.McCahn, C. F. Davis, Frederick Randlett, R. C. Ghen, J. A. Mitchell,L. H. Campbell, E. Clee, H. G. Cromack, T. L. Hughes, nurses, thephotographer, employees listed in Appendix A, all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, and employees in the production and maintenance andoffice and clerical units, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.We further find that all production and maintenance employees ofthe Company, including the employees listed in Appendix C, outsideadjusters, production engineers Grades 1 through 7, boiler room engi-neersGrade 1, investigators in distribution division, constructioninspectors Grades 1, 2, 3, and 5, report dispatchers, utilization lay-outmen, stock expediters, analysts, auxiliary heating plant engineers,material inspectors Grades 1, 2, and 3, linemen, and garagemen, butexcluding watch engineers, assistant watch engineers, boiler roomengineers Grade 2, system dispatchers, Grades 1 and 2, constructioninspectors Grade 4, meter men Grades 4 and 5, distribution dispatch-ers Grade 3, line team foremen, nurses, the photographer, employeeslisted in Appendices A and E, all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, andemployees in the technical and office and clerical units, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation which'have arisen be resolved by means of elections by secret ballot amongthe employees in the appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Direc-tion of Elections herein, subject to the limitations and additions setforth in the Direction.DIRECTION OF ELECTIONSe'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor, Rela- BOSTON EDISON COMPANY133tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Boston EdisonCompany, Boston, Massachusetts, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Section 10, of said Rules and Regulations, among :(1)All employees in the office and clerical unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Brotherhood of Edison Workers, affiliated with the UnitedUtility Unions of America, for the purposes of collective bargaining.(2)All employees in the technical unit found appropriate in Sec-tion IV, above, who were employed- during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person,at the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or. not they desire to be representedby United Brotherhood of Edison Workers, affiliated with the UnitedUtility Unions of America, for the purposes of collective bargaining.(3)All employees in the production and maintenance unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or, on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether theydesire to be represented by United Brotherhood of Edison Workers,affiliatedwith the United Utility Unions of America, or by UtilityWorkers Organizing Committee of the C. I. 0., Local 224, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither. 134DECISIONS OF NATIONAL LABOR REI ATIONS BOARDAPPENDIX AExecutives, superintendents, heads- of , sections, heads and assistantheads of divisions.SecretaryStore ManagersStudentsDistrictManagerExecutive AssistantProperty GuardForeman, Grade 3, to wit, W. F. PageSupervisor, to wit the following :E. R. Frye, Grade 3E. L. McNair, Grade 4G. E. Taylor, Grade 4F. H. Paige, Grade 2J.R. D'Entremont, Grade 5R. A. Powers, Grade 4H. W. Hemenway, Grade 3J. A. Spencer, Grade 3T. P. Monahan, Grade 3B. E. Vaughan, Grade 2W. H. Meade, Jr., Grade 3E. F. Lord, Grade 3M. McNamara, Grade 3L.W. Stuart, Grade 2L.-A. ThornW. L. Logan, Grade 2R.W. Berkeley, Grade 5A. R. Mills, Grade 3W. E. Carley, Grade 2J.W. Bradford, Grade 3E. Eldridge, Grade 2F. Purchase, Jr., Grade 4C. A. Hutt, Grade 2R. H. Copeland, Grade 4L. F. Brown, Grade 3W. P. Meagher, Grade 3F. C. Danolds, Grade 4L. J. Morse, Grade 5P. T. Flynn, Grade 2A. L. Dutton, Grade 2R. E. Monroe, Grade 2APPENDIX B4General ClerksTranscribing CheckerPetty CashierInterviewersReceiving TellersCopywriters-Construction -Cost MenStenographers, Grades 1, 2, and 3Office AssistantsTelephone Operators, Grades 1,Technical Clerks2,, and 3Grade 1 Office Machine Operators Inside AdjustersChief of FilesAssistants to System Dispatchers,Office CleanersGrades 1 and 2CopyistsInvestigators, Application Divi-Duplicating Machine Operatorssion, Grades 1 through 4 BOSTON EDISON COMPANY135APPENDIX CAppliance Repairmen-Auxiliary Heating-Plant FiremerAuxiliary TenderBatteryman, Grades 1, 2, 3, 4,and 5Cable and Conduit Man, Grades1, 2,3,4,and5Calibraters, Grades 1 and 2Chauffeur, Grades 1 and 2Coal PlantmanDistribution Dispatcher, Grade 2Elevator OperatorElevator StarterFiremanGarage TesterGarage PropertymanGroundman, Grades 1, 2, and 3Inspector-Pole line andMan-hole, Grades 1, 2, and 3Installer, Grades 1, 2, 3, and 4JunctionboxmanLampmen, Grades 2, 3, 4, and 5MaintenanceHelper,Grades 1and 2Maintenanceman, Grades 1, 2, 3,4, and 5Meterman, Grades 1, 2, .and 3Operator,Grades 1, 2, 3, 4, 5,and 6Service DispatcherServiceman, Grades 1, 2, and 3Splicer, Grades 1, 2, and 3Station CleanerSteam Meterman, Grades 1, 2, 3,4, and 5Steam Serviceman, Grades 1 and 2Testmen, Grades 2 and 3TroublemanTruckman, Grades 1, 2, and 3Truckman's HelperTurbine TenderUnderground Helper, Grades 1,2, and 3Utilityman, Grades 1, 2, and 3WatchmanWater TenderWindow WasherAutomobileRepairman,Grades2, 3, 4, and 5Car Dispatchers, Grades 1 and 2Painters, Grades 1 and 2Stockmen, Grades 1, 2, 3, 4, and 5APPENDIX DKinchla,in charge of a group of,clerks who calculate steam consump-tion.H. G. Fay,in charge of 12 employees who draft plans of electric lightpole positions.E. A. Gulaand E.W. Andrews,supervisors Grade 2, in transmissionand distribution department.A. J. BresnahamandH. A. Gorman,supervisors Grade 2, in charge of10 to 13 clerical employees.A. H. Thiebault,supervisor Grade 2, in charge of 27 bill collectors.J. J. Fahey,supervisor Grade 3, in charge of 21 night clerks.Claude Beairsto, E. J. Perrigo,andO. A. Enemark,supervisors Grade2, in charge of tabulating machine room, stock control machines, andreceiving tellers, respectively. 136DECISIONS OF NATIONALLABOR RELATIONS BOARDT. A. Galvin,supervisor Grade 4, confidential assistant to superintend-ent of public relations.E. P. Bernard,supervisor Grade 4, in charge of clerical force in pro-duction office.S. F. McLaughlin,accountant Grade 2, has 14 accountants under hissupervision.W. A. Engstrom,supervisor Grade 2, maintains confidential personnelrecords.APPENDIX EF.W. Maremanand E. E.Walkersupervise the work of 25 to 30meter testers.C. H. Amundsen, 0. S. Griffenare in charge of electric meter repairers.L. S. Kelleyincharge of crews engagedin therepair of direct currentdistribution.K. D. Godfrey, S. T. Koss, A.T. Hansonare supervisors,Grade 4.,C. 0. Wilsonisa supervisor,Grade2, in charge of storerooms.A. I. Nixon, M. Ward, F. Trachtenberg, C. I. Lovewell, E. F. Concree,J.W. Kulda, A. Sullivan, C. L. O'Keefe,are supervisorswith 18 to23 employees under each.L. B. Howarthis a supervisor,Grade 2, in charge of maintenancemen.Hanksis a foreman,Grade 3.